Citation Nr: 1008299	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-36 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from November 27, 2005 to December 1, 2005.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1987 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Flowood, Mississippi (VAH), which denied payment or 
reimbursement of unauthorized medical expenses incurred from 
November 27, 2005 to December 1, 2005, for treatment at a 
non-VA medical facility.   

In this case, the Veteran is not the claimant.  The claimant 
is the health care provider that furnished the treatment.  In 
any case in which reimbursement is authorized, the Secretary 
may in lieu of reimbursing the Veteran, make payment directly 
to a hospital, or other health care provider that furnished 
the treatment.  A claim for payment or reimbursement of 
services not previously authorized may be filed by the 
Veteran, or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
Veteran who paid for the services.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.123 (2009).

The Board notes that, in an April 2009 VA form, the Veteran 
withdrew his original December 2008 request for an appeals 
hearing at the RO.  There is no further indication that the 
appellant has requested that the hearing be rescheduled; 
thus, the Board deems the appellant's request for a hearing 
withdrawn.  38 C.F.R. §§ 20.700-20.704 (2009).


FINDING OF FACT

The objective medical evidence is in relative equipoise as to 
whether the Veteran's medical treatment from November 27, 
2009 to December 1, 2009 was for a condition of sufficient 
severity that a prudent layperson could have reasonably 
expected the absence of immediate medical attention to result 
in placing her health in serous jeopardy; and a VA facility 
was not feasibly available.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the claimant, the 
criteria for establishing
reimbursement of unauthorized medical expenses incurred from 
November 27, 2005 to December 1, 2005, have been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-17.1008 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim. To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the claimant in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence. Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Given the favorable disposition of that claim, any possible 
deficiencies in the duty to notify and to assist with respect 
to the current appellate review of the claim constitute 
harmless error and will not prejudice the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II. Analysis

The VAH denied this claim on the basis that a VA medical 
facility was feasibly available to provide care at the time 
the Veteran received treatment at private medical facilities 
from November 27, 2005 to December 1, 2005.  

Under 38 U.S.C.A. § 1725, VA may reimburse a veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, as in this case, make payment 
directly to a hospital or other health care provider that 
furnished such treatment on behalf of the Veteran, if other 
requirements discussed below are met.  38 U.S.C.A. § 1725.
 
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following circumstances 
(all criteria a, b, and c must be met): 

(a) for veterans with service connected disabilities, 
treatment not previously authorized is rendered for 
(1) an adjudicated service-connected disability; or 
(2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability; or
(3) any disability of a veteran who is permanently 
and totally disabled as a result of a service-
connected disability; or
(4) for any illness, injury or dental disability in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

The record reflects, and the Veteran has not disputed, that 
service connection is not in effect for any disability.  
Thus, the Veteran does not meet the threshold criteria under 
38 U.S.C. 1728.  Therefore, the Veteran is not eligible for 
medical expense reimbursement under 38 U.S.C. 1728 for the 
hospital treatment provided, regardless of the nature of the 
treatment.  38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728, the claim for payment must be considered under criteria 
for determining entitlement under the Veterans Millennium 
Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725; 38 
C.F.R. 
§§ 17.1000-17.1008.  The provisions of the Act became 
effective as of May 29, 2000. 

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium 
Healthcare and Benefits Act provides for VA to make payment 
or reimbursement of costs for emergency treatment for non-
service-connected disabilities in non-VA facilities, but only 
if all of the following criteria are met:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(emphasis added)

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

Review of the record shows that the Veteran arrived at 
Avoyelles Hospital Emergency Room sometime in the morning of 
November 27, 2005 with a history of complaints of stomach 
pain since the previous day which became worse when she woke 
up on the day of hospital admission.  A computed tomography 
(CT) scan was performed, and the examination report noted 
that the scan was suggestive of perforated diverticulitis.  

She was then transferred to Rapides Regional Medical Center 
(RRMC) that date.  At that facility, an emergency physician's 
record contains a clinical impression of (1) acute abdominal 
pain; (2) bowel perforation; and (3) diverticulitis.  

The report of a history and physical examination at RRMC by 
David M. McCoy, M.D., F.A.C,S, noted that based on the CT 
scan, providers at Avoyelles Hospital made a diagnosis of 
perforated diverticulitis.  On examination and after review 
of the CT scan, David M. McCoy, M.D., concluded with an 
impression of diverticulitis, and an opinion that after 
viewing the scan he was not convinced there was a 
perforation, although there was some thickened bowel wall.  
The plan was to admit the Veteran for intravenous antibiotic 
therapy, bowel rest and to repeat the CT scan of the abdomen, 
which was done the next day, November 28, 2005.  
 
A triage assessment report on the day of admission to RRMC 
showed that the Veteran had had two days of constant pain in 
the left upper and lower quadrant, which was worsened by 
movement, and was further manifested by nausea and vomiting.

A CT performed on November 28, 2005 was reviewed and the 
report concluded with an impression of focal area of 
inflammation and wall thickening of the inferior descending 
colon with diverticular disease and probably acute 
diverticulitis; and lower lobe areas of atelectasis and 
infiltrate bilaterally.  A hemoccult test report shows that 
there was no bleeding in the stools. 

In a February 2007 letter and in the substantive appeal, VA 
Form 9, the claimant (health care provider (see 38 C.F.R. 
§ 17.123)) stated that on contacting the Emergency Department 
at the Alexandria VA Medical Center (VAED) by telephone on 
February 6, 2007, VAED told the appellant that in November 
2005, VAED was not open on weekends, and that it would close 
at 8 PM on weekdays, due to the hurricanes that hit the coast 
earlier that year.  The claimant further stated that VAED 
stated that VAED did not reopen for 24 hour service until 
February 5, 2007. 
 
An August 2008 report of an appeal reconsideration review by 
a physician of South Central VA Health Care Network contains 
remarks by that physician that a VA facility was not 
available on November 27, 2005.  The physician also noted 
that at the time of the subject hospitalization, the 
Veteran's white blood cell count was 24,4000 on admission, 
17,300 by November 28, 2005, and gradually returned to 11,300 
on November 30, 2005.  The physician stated that the review 
indicated that the Veteran had acute diverticulitis and 
admission was justified, and the Veteran was stable by 
November 28, 2005 and could have been transferred to a "VA 
facility which was feasibly available."  The physician 
recommended payment for 24 hours to the point of stability on 
November 28, 2005. 

In this case, a review of the record indicates that the 
evidence is in equipoise as to whether the requisite 
criterion set forth above were met.  The appellant has 
asserted that VA did not have a facility open to provide the 
needed treatment for the Veteran during the period she 
underwent hospital treatment from November 27, 2005 to 
December 1, 2005.  The appellant's statement that VAED 
reported that at that time VAED was not open on weekends and 
did not reopen for 24 hour service until February 2006, is 
plausible, entirely credible,  and most likely factual, given 
the commonly known information of the devastation resulting 
from the 2005 hurricanes that impacted the gulf region of 
Louisiana during that period.  

The physician review at South Central VA Health Care Network, 
recorded that a VA facility was unavailable the weekend day 
the Veteran was admitted, thereby partially verifying the 
appellant's credible assertion.  That physician also verified 
that the treatment, at least for an initial period, was for a 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility. 

Review of the record confirms other criteria were met for 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002.  In particular, the initially apparent 
perforated diverticulitis was a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  Other VA administrative review 
information on file shows that the Veteran was enrolled in VA 
in the prior 24 months, had no other healthcare coverage, and 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, clearly met 
other criteria, except for the disputed availability of a VA 
facility. 

Based on the credible report by the appellant as to 
information provided by VAED on the unavailability of a VA 
facility, the record is in equipoise as to whether the 
requisite criteria for a grant are met.  Thus reimbursement 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 should be granted for the entire period of treatment 
on November 27, 2005 to December 1, 2005.  See 38 U.S.C.A. 
§ 1725(b); 38 C.F.R. § 17.1002(g).  


ORDER

Payment or reimbursement of unauthorized expenses for medical 
care incurred at a non-VA medical facility from November 27, 
2005 to December 1, 2005 is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


